Citation Nr: 0123329	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hip injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  He had service in the Army Reserve from 
November 1966 to November 1970, and from March 1974 to July 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), on behalf of the Louisville, Kentucky 
RO.

In September 1999, the Board issued a decision finding that 
new and material evidence had not been received to reopen 
claims for service connection for a psychiatric disability 
and residuals of a right hip injury.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2001, the Court 
vacated the Board's September 1999 decision and remanded the 
matter to the Board for readjudication. 


REMAND

Service medical records show that on pre-induction 
examination in April 1964 the veteran complained of 
occasional stiffness in his right hip as a result of a 
dislocation nine months before.  He also indicated that he 
would become nervous at times.  In the report of medical 
history, the veteran reported that he had experienced swollen 
and painful joints and nervousness in the past.  At his 
November 1964 induction examination, the veteran again 
indicated a history of swollen and painful joints and 
nervousness.  The veteran's psyche and lower extremities were 
normal on examination.  In December 1964, the veteran was 
treated for complaints including pain in the right anterior 
thigh which radiated down from the inguinal ligament.  It was 
reported by way of history that the veteran had experienced a 
chipped right hip in the past.  Examination of the right hip 
was negative, and the veteran had full range of motion in the 
hip.  The impression was a muscle strain.  Normal 
musculoskeletal and psychiatric findings were noted at the 
veteran's October 1966 separation examination.  

Post-service medical records show that the veteran was 
admitted to the Huntington, West Virginia, VA medical center 
on November 17, 1982 for undisclosed illness, and in January 
1983 for treatment of alcoholism and acute anxiety.  He was 
treated for two days and then released.  

On VA examination in July 1983, the veteran complained of 
nervousness and chronic alcoholism and gave a history of 
dislocation of the right hip in a 1963 automobile accident.  
The veteran indicated that he had developed calcium in the 
hip joint since the automobile accident.  X-rays of the right 
hip revealed moderately advanced osteoarthritis.  The 
pertinent diagnosis was residuals of old trauma to the right 
hip joint, with advanced osteoarthritis.  Psychiatric 
evaluation performed in August 1983 in conjunction with the 
VA examination resulted in a diagnosis of chronic alcohol 
abuse.  

A December 1984 VA psychiatric examination resulted in a 
diagnosis of anxiety reaction.  

Subsequent medical records reflect treatment for and/or 
diagnosis of alcoholism, anxiety, depression, panic disorder, 
agoraphobia, and dysthymia.  The records also show that the 
veteran underwent a total right hip replacement in January 
1998.  

Upon review, the Board notes that the evidence is negative 
for an opinion addressing the etiological relationship 
between any currently diagnosed psychiatric disorder and 
complaints and/or clinical manifestations during the 
veteran's period of service.  In addition, the evidence does 
not include an opinion as to whether the veteran's pre-
existing right hip disability was aggravated by service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for psychiatric and 
right hip disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured, to 
include report(s) of hospitalization at 
Huntington, West Virginia VA medical 
center on November 17, 1982, and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should obtain verification of 
the dates and type of all of the 
veteran's military reserve duty, as well 
as all medical records associated with 
such duty.

3.  The RO should forward the claims file 
to the appropriate VA examiners for 
opinions regarding the following:

(a)  Whether it is as least as likely as 
not that any currently diagnosed 
psychiatric disorder was incurred in 
service?  

(b)  Whether it is as least as likely as 
not that any currently diagnosed right 
hip disability pre-existed service and 
was aggravated in service, or was 
incurred in service?  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.

A complete rationale for all opinions 
expressed must be provided.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical opinions requested.  38 C.F.R. 
§ 4.2.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case, which reflects RO consideration 
of all additional evidence, and the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



